Citation Nr: 0814860	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-03 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
nonservice connected pension benefits, in the calculated 
amount of $59,968.50.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1970 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Philadelphia, Pennsylvania.  In its decision, the 
Committee determined that the veteran was not entitled to 
waiver of recovery of an overpayment of VA pension benefits 
because recovery of the debt would not be against the 
standard of equity and good conscience.

The veteran testified before the undersigned at a January 
2007 hearing at the RO. A transcript has been associated with 
the file.

The Board remanded this case in March 2007 for additional 
development.  The case returns for appellate consideration.


FINDINGS OF FACT

1.  The veteran has no dependents for VA purposes.

2.  The veteran's repeated misrepresentation of his home 
address was undertaken with an intent to seek an unfair 
advantage.

3.  The veteran had knowledge of the likely consequences of 
misrepresenting his home address.

4.  The veteran's misrepresentation created an overpayment 
when the veteran received pension payments for a period of 
time from November 1, 1993 to February 4, 2001, when he was 
incarcerated for a conviction of felony assault.

5.  The veteran's overpayment was created through bad faith 
in his representations to the RO.


CONCLUSIONS OF LAW

1.  The criteria for termination of the veteran's VA pension 
benefits, from November 1, 1993 to February 4, 2001, were 
properly met. 38 U.S.C.A. § 1505(a) (West 2002); 38 C.F.R. § 
3.666 (2007).

2.  Waiver of recovery of overpayment of pension benefits in 
the calculated amount of $59,968.50 is precluded by reason of 
bad faith on the part of the veteran.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2007); Reyes 
v. Nicholson, 21 Vet. App. 370 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (see 38 U.S.C.A. §§ 5103, 
5103A) do not apply to waiver claims.  Barger v. Principi, 16 
Vet. App. 132 (2002).  There are, however, other due process 
requirements that are apply in waiver of overpayment issues. 

Once VA has determined there is a debt, the debtor must be 
advised of the fact of the debt and may dispute its existence 
or amount, as well as requesting waiver of it. Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991). If the debtor in any 
way disputes the existence of the debt, the RO must review 
the accuracy of the debt determination and, if the debtor is 
unsatisfied, he may appeal. Id., see also 38 C.F.R. § 1.911 
(2007); VAOPGCPREC 6-98 (April 24, 1998). The RO fully 
complied with these requirements. It reviewed the accuracy of 
its debt determination and advised the veteran of the 
findings of a payment audit in a June 2003 letter. The audit 
revealed that the amount of the debt was proper. 38 U.S.C.A. 
§ 5302 requires that VA notify a payee of VA benefits of a 
debt owed by the payee to VA due to payment or overpayment of 
the benefits and, as part of that notification, of the right 
to submit an application for waiver of the indebtedness and 
of the procedures for submitting the application. 38 U.S.C.A. 
§ 5302(a); see 38 C.F.R. § 1.963(b) (procedures for applying 
for waiver). The veteran received such notice.

All available pertinent evidence has been exhaustively 
sought/obtained, as possible. The veteran has been afforded a 
hearing in the matter. The RO requested from the veteran 
pertinent evidence as well as a financial status report, and 
his replies, including multiple financial status reports, 
have been received.  See RO letters dated in September 2005, 
May 2006, July 2007, and August 2007. 

Therefore, the RO has explained to the veteran the bases for 
denial of the claim, and afforded him the opportunity to 
present information and evidence in support of the claim.  

II. Overpayment and Waiver

The veteran's overpayment arises from a period of 
imprisonment following a felony assault conviction from 
November 1, 1993 to February 4, 2001.  The veteran has three 
principal contentions in this appeal.  First, the veteran 
contends that he transferred the moneys paid to him during 
his incarceration to the mothers of his various children, 
carrying out a de facto apportionment of his benefits.  
Second, he contends that he notified VA of his incarceration 
and that the overpayment was the fault of VA.  Finally, the 
veteran contends that he would suffer a hardship should he be 
required to repay his debt.  For the reasons that follow, the 
Board concludes that the debt is appropriate and that waiver 
is barred by bad faith in the creation of the debt.

The veteran has been in receipt of VA nonservice connected 
pension benefits since the 1980's.  No pension under public 
or private laws administered by VA shall be paid to or for an 
individual who has been imprisoned in a Federal, State, or 
local penal institution as a result of conviction of a felony 
or misdemeanor for any part of the period beginning sixty-one 
days after such individual's imprisonment begins and ending 
when such individual's imprisonment ends.  38 U.S.C.A. § 
1505(a); 38 C.F.R. § 3.666; see Latham v. Brown, 4 Vet. App. 
265 (1993).  The veteran was imprisoned on November 1, 1993, 
and released on February 4, 2001 for felony assault.  
Beginning sixty one days following imprisonment, the veteran 
received pension benefit payments in the amount of $59,968.50 
during that time.  

38 C.F.R. § 3.666 was amended in part during the pendency of 
this appeal, but those amendments apply to fugitive felons.  
See 68 Fed. Reg. 34,542 (June 10, 2003).  

Special rules govern the apportionment of VA disability 
pension benefits payable on account of incarcerated veterans.  
Payment may be continued if in favor of the spouse or child 
of an incarcerated veteran and only if the annual income of 
the spouse or child is such that death pension would be 
payable.  See 38 C.F.R. § 3.666(a)(2).

The veteran has testified before the undersigned that he has 
numerous children, to whom he distributed his pension moneys.  
The veteran submitted a set of records from his prison bank 
account showing his various expenses while incarcerated.  The 
veteran highlighted several deductions in favor of various 
women.  He contends that these women are the mothers of his 
children and that a disbursement to them is a disbursement to 
his children.  Accordingly, the veteran contends that the 
amount of overpayment should be reduced by the amount 
disbursed to his children.  

The veteran's contention is more accurately concerned with 
the proper creation of the debt, which was not explicitly 
considered by the RO.  However, issues involving the validity 
of the debt are implicit in the issue of waiver.  Schaper v. 
Derwinski, 1 Vet.App. 430, 437 (1991).  The contention was 
implicitly denied by the RO in its discussion of equity and 
good conscience contained in the April 2004 Committee 
decision.  Therefore, he is not prejudiced by the Board 
addressing this matter in this decision.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

The veteran has not previously identified any dependents to 
VA.  The Board's March 2007 remand provided the veteran with 
an opportunity to submit information that would allow the 
veteran to declare his children as dependents to VA in 
accordance with 38 C.F.R. § 3.204.  An August 2007 letter was 
sent to the veteran, asking him to provide birth certificates 
showing him as the father, or other evidence to that effect.  
The veteran did not respond.  

As the veteran has provided no evidence that he has children, 
or that the women who received the disbursements from his 
prison account are the mothers or guardians of such children, 
the Board finds that the veteran has no dependents for VA 
purposes and the arguments regarding de facto apportionment 
are unavailing.  See 38 C.F.R. §§ 3.204, 3.666(a)(2).  

The veteran contends in the alternative that his debt should 
be waived, either for VA fault in the creation of the debt or 
based on his financial hardship.  Prior to consideration of 
the appropriateness of a waiver, the Board must make a 
threshold determination as to whether there is fraud, 
misrepresentation or bad faith on the part of the veteran in 
the creation of the overpayment.  See 38 C.F.R. § 1.965(b).  
Regardless of whether or not the originating agency has found 
fraud, misrepresentation, or bad faith so as to act as a bar 
to waiver of an overpayment, the Court has held that the 
Board is required to make such a threshold determination. Cf. 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994). If such is 
found, the Board cannot waive the indebtedness by inquiry 
into "equity and good conscience" criteria.  Farless v. 
Derwinski, 2 Vet. App. 555, 556 (1992).  

The Court has defined "bad faith" as "unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense."  See Reyes v. Nicholson, 21 Vet. App. 370, 377 
(2007).  The Court held that VA's interpretation of the 
statutory term "bad faith" (requiring an affirmative 
showing that (1) the appellant's conduct was undertaken with 
an intent to seek an unfair advantage, (2) with knowledge of 
the likely consequences, and (3) that resulted in a loss to 
the government) is consistent with the legislative intent of 
Congress and not plainly erroneous.  Id.; see also 38 C.F.R. 
§ 1.965(b)(2).  

In prior waiver of overpayment cases, the Court has found 
that a discussion by the Board of the appellant's knowledge 
of his need to report income and his awareness of the income 
that he failed to report was necessary to a finding that the 
appellant's failure to report income was an intentional act.  
See, e.g., Reyes, at 378.  While the instant claim revolves 
not around the reporting of income but the reporting of the 
veteran's home address, a discussion of whether the veteran 
had knowledge of the need to report his correct address is 
necessary.  

The veteran received notice of pension benefit decision 
letters from the RO on several occasions that explicitly 
stated the adverse impact that incarceration would have on 
his pension payments.  In late 1990, the veteran was 
incarcerated for misdemeanors, and he did inform the RO of 
that fact.  A December 31, 1990, Report of Contact indicates 
that the RO contacted the [redacted] Detention Center and 
confirmed that the veteran was awaiting trial on misdemeanor 
charges.

A letter was sent to the veteran at the detention facility in 
January 1991, which included VA Form 21-8768 as an enclosure.  
The version of VA Form 21-8768 effective as of April 1990 
included the following information:

INCARCERATION - Effect on pension benefits.
1.	The Department of Veterans Affairs will 
discontinue pension benefits payable to a person who 
is incarcerated in a Federal, State or local penal 
institution in excess of 60 days as a result of a 
felony or misdemeanor conviction. 
. . . 
CHANGE OF ADDRESS - Notify us immediately, over your 
signature, of any change in your mailing address.

PENALTIES - The law provides severe penalties which 
include fine or imprisonment, or both, for the 
fraudulent acceptance of any payment to which you are 
not entitled.

In 1991 and 1992, the veteran continued to report his address 
at the [redacted] Detention Center, and pension payments 
were sent to that address.  

In January 1994, the veteran submitted an Eligibility 
Verification Report listing his address as [redacted].  
The RO sent him a letter in February 1994, which also 
included VA Form 21-8768 as an enclosure.  The March 1992 
revision of VA Form 21-8768 included the same information as 
to the impact of incarceration and advising the veteran to 
inform VA immediately of any change in his mailing address.  

The Board finds that the veteran received the January 1991 
and February 1994 notice letters regarding the impact of 
incarceration and the need to notify VA of his change in 
address and the danger of accepting fraudulent payment.  The 
January 1991 letter was sent to the [redacted] Detention 
Center, where the veteran was incarcerated at the time.  The 
Board notes that the February 1994 letter was sent to the 
[redacted] street address.  Absent evidence that the claimant 
notified VA of a change of address and absent evidence that 
any notice sent to the veteran at his last known address has 
been returned as undeliverable, VA is entitled to rely on 
that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).  
The [redacted] street address was the veteran's address of record 
in February 1994 (based on the EVR received the prior month) 
and the mail was not returned as undeliverable.  The Board 
finds that VA is entitled to rely on the [redacted] street 
address in notifying the veteran.  See id.  Indeed, that a 
veteran's misrepresentation would enable him to defeat a 
finding of bad faith would be a strange result.  The January 
1991 and February 1994 letters are enough on their own to 
constitute notice of the effect of incarceration and the need 
to notify VA of changes immediately.  The Board finds that 
the veteran was on notice of the effect of incarceration on 
receipt of pension benefits and the need to notify VA.

The Board has also reviewed a January 1995 decision letter; 
however, the veteran had listed a [redacted] Street address in 
his November 1994 EVR and the January 1995 letter was sent to 
the [redacted] street address.  The Board does not rely on the 
January 1995 letter in making this finding.  


While the 21-8768 enclosures were not incorporated into the 
file along with the 1991 and 1994 notice of decision letters, 
the Board finds that the presumption of regularity applies 
and that they were indeed included with the decision letters.  
The Court has held that there is a presumption of regularity 
that the Secretary properly discharged official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision is issued.  See Woods v. Gober, 14 
Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 
Vet. App. 271 (1994) (applying the presumption of regularity 
to official duties of the RO).  The appellant may rebut that 
presumption by submitting "clear evidence to the effect that 
VA's regular mailing practices are not regular or that they 
were not followed.  The burden then shifts to the Secretary 
to establish that the VA decision was mailed to the 
claimant."  See Ashley v. Derwinski, 2 Vet. App. 307, 309 
(1992).  There is no evidence that the veteran did not 
receive these decision letters.  

Accordingly, the Board finds that the veteran had knowledge 
of the likely outcome of his actions.  See Reyes, supra.  He 
was informed by VA on more than one occasion during his 
period of incarceration that pension benefits would be 
discontinued 60 days after incarceration for a felony or 
misdemeanor conviction (clearly he knew he had been convicted 
of such), that he had a duty to notify VA of his current 
address (clearly he knew where he was jailed, yet he 
submitted EVRs showing a street address), and of the 
consequences of his failure to comply with these 
responsibilities. 

The Board also finds that the veteran's actions were 
undertaken to take unfair advantage.  The veteran submitted 
an EVR in January 1994, which listed his home address on 
[redacted] St. in [redacted].  The veteran's next submission, 
an EVR received in November 1994, listed his home address on 
[redacted]Street, also in Philadelphia.  The veteran submitted 
EVRs in November 1995 and December 1996, all listing the 
[redacted] street address.  The EVR forms that the veteran 
submitted requested that he fill in a box entitled "Address 
of Veteran".  The veteran did so, by hand, on four forms, 
submitted over the course of three years.  There is no entry 
that his mail should be sent in "care of" anyone.  There is 
no indication this mail was returned to the RO, and the 
veteran testified that this was his grandmother's address.

Furthermore, the recipient of VA benefits bears 
responsibility to notify VA of all circumstances which will 
affect entitlement to receive the rate of the benefit being 
paid, and such notice must be provided when the recipient 
requires knowledge that his income or other circumstances 
which would affect his or her entitlement to receive, or the 
rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) 
(2007).  In August 2002, the RO was notified that the veteran 
had been incarcerated from November 1, 1993 to February 4, 
2001, via a Social Security Administration (SSA) prison 
match.  The RO contacted the [redacted] State Correctional 
Facility in December 2002.  The facility verified that the 
veteran had been incarcerated between November 1993 and 
February 2001 and indicated that his sentence was for a 
felony assault conviction.  The veteran made absolutely no 
effort to remedy the situation and, having deceived the RO 
repeatedly, acknowledged the conviction and prison term in 
May 2003.  

In light of the Board's finding that the veteran mislead the 
RO by providing an incorrect address on his EVR forms, spread 
over a period of three years, all of them indicating a 
Philadelphia street address when he was confined in another 
town and the Board's finding that the veteran had knowledge 
of the likely consequences of his action, the Board finds 
that the veteran's conduct was undertaken with an intent to 
seek an unfair advantage.  The first element of "bad faith" 
is met.  See Reyes, supra.

The Board turns to whether the veteran's actions resulted in 
a loss to the government.  The veteran was convicted of 
felony assault in 1993.  Once he entered prison in November 
1993, the veteran failed to notify VA of the imprisonment in 
any way.  His EVRs, submitted in January 1994, November 1994, 
November 1995 and December 1996, listed a [redacted], 
Pennsylvania street address.  There is no indication that he 
was incarcerated.  The veteran did not notify the RO on his 
release.  If not for the SSA prison match, the RO might never 
have discovered the veteran's imprisonment.  As a result of 
this misrepresentation, the RO continued to pay the veteran 
pension benefits to which he was not entitled.  The Board 
finds that the veteran's actions have lead to a loss to the 
government.  The third element of "bad faith" is met.  See 
Reyes, supra.  

Moreover, an argument cannot be made by the veteran that he 
did not know VA was continuing to pay him.  Not only did he 
testify that he knew he was continuing to receive benefits 
from VA (and that he then spent them), but the prison records 
he submitted shows the routine transfer of funds into his 
prison account by an outside bank.  Clearly he knew, then, 
that he was receiving such money.

Accordingly, the Board concludes that the evidence supports 
the finding that the veteran demonstrated bad faith by 
failing to report his incarceration from November 1, 1993 to 
February 4, 2001 to VA for the purpose of retaining VA 
benefits to which he was otherwise not entitled.  See Reyes, 
supra.  There is not an approximate balance of positive and 
negative evidence as to the issue on appeal as to warrant 
application of the doctrine of reasonable doubt.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In light of the finding of bad faith, waiver of recovery of 
the overpayment is precluded by law.  See 38 C.F.R. 
§ 1.965(b)(2).  The veteran's remaining contentions of VA 
fault and financial hardship are relevant only to an analysis 
of the appropriateness of waiver under the equity and good 
conscience standard.  See 38 C.F.R. § 1.965(a).  There is no 
basis for further consideration regarding the elements of 
equity and good conscience, such as hardship or other 
equitable factors.  See Farless, supra.  As waiver is 
precluded by bad faith, the veteran's contentions are 
rendered moot.  Although the Board sympathizes with the 
financial difficulties created by retrieval of this debt, the 
law requires its recovery.






	(CONTINUED ON NEXT PAGE)



ORDER

Waiver of recovery of the overpayment of improved pension 
benefits in the calculated amount of $59,968.50 is denied.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


